Citation Nr: 0020609	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  95-39 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for residuals of an 
abdominal stab wound with partial excision of small bowels 
with entro-enterostomy and postoperative scar, currently 
rated 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




INTRODUCTION

The veteran had active military service from November 1942 to 
February 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1995 determination of the Department of Veterans 
Affairs (VA) Waco Regional Office (RO) which denied 
entitlement to an evaluation greater than 40 percent for the 
residuals of an abdominal stab wound.

In January 1997, the Board remanded the veteran's case for 
additional development.  The RO completed such development to 
the extent possible, and the case is again before the Board 
for final appellate review.  The Board is obligated by law to 
ensure that the RO complies with its directives.  Stegall v. 
West, 11 Vet. App. 268 (1998).   

In a rating decision dated in March 1998, service connection 
for a psychiatric disorder secondary to service-connected 
disability was denied.  The veteran was informed of that 
denial in a letter from the RO dated in March 1998.  The 
veteran submitted a notice of disagreement (NOD) that was 
received by the RO in December 1998.  A statement of the case 
was issued in July 1999.  In August 1999, the veteran 
requested a 60-day extension pertinent to this appeal.  In a 
letter dated in September 1999, the RO granted the veteran's 
request for an extension to November 21, 1999.  The veteran 
did not respond with a substantive appeal within that time.  
In an April 2000 letter, the RO notified the veteran that his 
claim as to this matter was considered to be closed since the 
appeal period expired.  Accordingly, the Board has no 
jurisdiction over this issue.  38 C.F.R. § 20.200 (1999).  

In the December 1998 NOD, the veteran stated that he had a 
blood clot for which he took blood thinner and he believed 
that condition was due to his service-connected abdominal 
injury.  The matter of service connection on a secondary 
basis for pulmonary emboli, which is not inextricably 
intertwined with the issue on appeal, is referred to the RO 
for appropriate action.     



FINDINGS OF FACT

1.  Residuals of an abdominal stab wound consist of no more 
than definite interference with absorption and nutrition, 
without evidence of severe impairment of health, including 
evidence of weight loss.

2.  A postoperative scar of the abdomen at the old surgical 
site causes pain and discomfort.   


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for residuals of an abdominal stab wound with partial 
excision of small bowels with entro-enterostomy have not been 
met.  38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.113, 4.114, Diagnostic Code (DC) 7328 (1999).

2.  The criteria for a separate 10 percent evaluation for 
postoperative scar from abdominal surgery have been met.  
38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. §§ 4.118, 
Diagnostic Code 7804 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

VA hospital records dated in August 1943 to September 1943 
show that the veteran was admitted for emergency treatment 
for a stab wound of the abdomen.  An exploratory laparotomy 
was performed.  A herniation of the small intestine through a 
rent in the omentum was found and reduced, and a perforation 
was found in the small intestine which extended from the 
periphery through the lumen and into the mesentery.  About 3 
inches of the small intestine were resected.   

Service medical records dated in September 1943 show that the 
veteran sustained a stab wound of the lower left abdominal 
area while he was on furlough in August 1943.  The veteran 
was treated for the perforating abdominal wound.  In December 
1943, there was relaxation of the abdominal wall from the 2 
large abdominal scars as a result of the stab wound involving 
internal injuries.  There was intestinal obstruction (stasis) 
from internal causes due to stricture of the intestinal 
anastomosis that had been performed in August 1943.  

Service medical records dated in February 1945 show that the 
veteran was treated for epigastric discomfort and vomiting 
that had been "off and on" for the preceding 16 months.  A 
gastrointestinal (GI) series that month demonstrated 
retention of barium in the jejunum at the end of 4 hours, 
suggestive of possible functional disturbance in peristalsis, 
weakness of the small bowel resulting from previous stab 
wound of the abdomen.  

The veteran was afforded a VA examination in October 1951.  
The veteran complained of occasional nausea after he ate 
certain foods.  If he refrained from eating upsetting foods, 
he had no stomach complaints.  The pertinent diagnosis was 
old healed postoperative scar following penetrating wound of 
the abdomen with partial excision of small bowels with entro-
enterostomy. 

A letter dated in January 1980 from KOA, MD, indicates that 
the veteran was seen in December 1979 for recurrent small 
bowel obstruction and hiatal hernia.  A hiatal herniorrhaphy, 
resection of the small bowel, lysis of multiple small bowel 
adhesions and Baker tube plication were accomplished in 
November 1979.  At surgery, numerous small bowel adhesions 
with partial obstruction and a devitalized limb of the bowel 
in the proximal jejunal area were found.  The examiner opined 
that this was created at the surgery for the trauma sustained 
during military service.  The hiatal herniorrhaphy was 
obviously noted to be of recent origin.  

VA outpatient treatment records dated in November 1994 show 
that the veteran complained of cramping pain of the left 
paraumbilical abdomen that had been "off and on" for more 
than 20 years.  There was no nausea or vomiting.  The veteran 
reported that he ate well.  The abdominal pain was not 
related to eating at all.  It was noted that the veteran had 
one bowel movement per day, without melena, hematochezia or 
weight loss.  On physical examination, the veteran's abdomen 
was observed to be obese with multiple surgical scars.  There 
was mild tenderness at the left paraumbilical area.  Bowel 
sounds were active.  The assessments were chronic left 
paraumbilical pain of more than 20 years; status post 
laparotomy for abdominal stab wound; status post partial 
jejunal resection for small bowel obstruction.  

A VA upper GI series in December 1994 revealed a tiny hiatal 
hernia.  Otherwise there was no definite pathology in the 
upper GI and small bowel follow-through.  

A private medical statement from RDC, MD, dated in March 1995 
shows that the veteran was examined in January 1995 .  The 
veteran had pain at the site of previous surgeries for a stab 
wound in 1943 and an operation in about 1979 for relief of 
adhesions resulting from his stab wound and the subsequent 
surgery.  The veteran continued to have pain in the vicinity 
of the scars from his previous surgeries.  

The veteran was afforded a VA examination in December 1995.  
The veteran's history of abdominal surgeries in 1943 and 1979 
was noted.  Since the 1979 surgery, the veteran had greatly 
improved but he continued to have chronic abdominal pain and 
some loose stools on an occasional basis.  He periodically 
used Tylenol #3 and #4.  Physical examination revealed a long 
midline scar over the abdomen that was tender throughout the 
whole abdomen but mainly in the left lower quadrant.  
Peristalsis was slightly increased.  

The diagnoses were history of an old stab wound of the 
abdomen, 1943; status post surgery, 1943, for removal of 14 
inches of small bowel and application of a side-to-side 
anastomosis; operation for intestinal obstruction, partial, 
in 1980, with removal of adhesion and insertion of a 
plication tube, a Baker tube into the small bowel to the 
cecum to prevent further obstruction; and continued abdominal 
pain, somewhat improved but not entirely.  

The veteran provided testimony at a hearing at the RO in May 
1996.  The veteran stated that he was not currently 
undergoing treatment for the abdominal disorder, although he 
went to the VA every 6-8 weeks.  Hearing transcript (T.), 2.  
The veteran testified that he had constant pain in the bottom 
of his lower bowel, which he felt more at night.  T. 3.  He 
did not experience any nausea.  T. 3.  Diarrhea reportedly 
occurred about twice or three times a week.  T. 4.  The 
veteran indicated that he ate too much and he needed to lose 
some weight.  T. 6.  

During VA examination of February 1997, the examiner noted 
that there was no claims file available for review.  The 
veteran's chief complaints were daily bloating of the abdomen 
to a moderate degree and some nausea.  There was no vomiting.  
His bowels moved satisfactorily; he usually had one or two 
bowel movements a day.  Diarrhea was described as rare.  
There was no evidence of any malnutrition or weight loss or 
any severe impairment of health as a result of abdominal 
problems.  The veteran reported having a lot of gas with 
belching, burping and passing gas by rectum.  

Physical examination revealed that the abdomen had multiple 
scars from past surgeries.  There was tenderness in the 
epigastrium and moderate tenderness over the area where the 
surgery was done in the left lower quadrant.  There was no 
rebound evidence.  There was a moderate increase in 
peristaltic sounds to the abdomen.  

The impressions were history of stab wound in 1943 with 
subsequent surgeries and resection of small bowel and side-
to-side anastomosis; resistance and symptoms following the 
original small bowel resection and development of adhesions 
of small bowel; surgery in 1979; and persistent abdominal 
pain and discomfort due to new adhesions and the old surgical 
scar tissue.  The examiner stated that the second operation 
greatly improved the veteran's condition, and his health had 
not been compromised.  He continued to have bloating of the 
abdomen, with daily distention of the abdomen that receded at 
night.  Bowel movements were regular and the veteran had not 
lost weight; his health was not impaired.  The symptoms of 
mild colicky pain on a daily basis, night pain each night, 
some nausea, no vomiting and tenderness over the abdomen in 
the areas of the surgery were due to the original stab wound 
and subsequent surgeries.  



II.  Laws and Regulations Pertinent to Increased Evaluation

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  In the instant case, there is no indication that 
there are additional records which have not been obtained and 
which would be pertinent to the present claims.  Thus, no 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1999).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(1999), which require the evaluation of the complete medical 
history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1999).

The Board must consider whether separate evaluations are 
warranted in this case.  Pyramiding, that is the evaluation 
of the same disability, or the same manifestation of a 
disability, under different diagnostic codes, is to be 
avoided.  38 C.F.R. § 4.14 (1999).  It is possible for a 
veteran to have separate and distinct manifestations from the 
same injury which would permit rating under several 
diagnostic codes.  The critical element in permitting the 
assignment of several ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994). 

The Schedule provides that ratings under Diagnostic Codes 
7301 to 7329, inclusive, and Diagnostic Codes 7331, 7342, and 
7345 to 7348, inclusive, will not be combined with each 
other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 U.S.C.A. § 4.114.  There are diseases of the 
digestive system, particularly within the abdomen, which, 
while differing in the site of pathology, produce a common 
disability picture characterized in the main by varying 
degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain co-existing 
diseases in this area do not lend themselves to distinct and 
separate disability evaluations without violating the 
fundamental principle relating to pyramiding as outlined in 
38 C.F.R. § 4.14.  38 C.F.R. § 4.113.

III.  Analysis

The veteran's service-connected residuals of an abdominal 
stab wound with partial excision of small bowels with entro-
enterostomy are currently evaluated as 40 percent disabled 
under 38 C.F.R. § 4.114, Diagnostic Code 7328.  Under that 
code, marked interference with absorption and nutrition, 
manifested by severe impairment of health objectively 
supported by examination findings including material weight 
loss warrants a 60 percent evaluation.  Definite interference 
with absorption and nutrition, manifested by impairment of 
health objectively supported by examination findings 
including definite weight loss warrants a 40 percent 
evaluation.  Where there are symptoms to include diarrhea, 
anemia and an inability to gain weight, a 20 percent 
evaluation is warranted.  

Also potentially applicable to the veteran's symptomatology 
is the DC pertinent to adhesions.  Diagnostic Code 7301 
provides rating criteria for adhesions of the peritoneum.  
Where such are severe and definite partial obstruction is 
shown by x-ray, with frequent and prolonged episodes of 
severe colic distention, nausea or vomiting, following severe 
peritonitis, ruptured appendix, perforated ulcer, or 
operation with drainage, a 50 percent evaluation is 
warranted.  Where such are moderately severe with partial 
obstruction manifested by delayed motility of barium meal and 
less frequent and less prolonged episodes of pain, a 30 
percent evaluation is warranted.  A 10 percent evaluation is 
assigned based on moderate symptoms, with a pulling pain on 
attempting work or aggravated by movements of the body, or 
occasional episodes of colic pain, nausea, constipation 
(perhaps alternating with diarrhea) or abdominal distention.  
A Note to Diagnostic Code 7301 provides that ratings for 
adhesions will be considered when there is a history of 
operative or other traumatic or infectious (intraabdominal) 
process, and at least two of the following: disturbance of 
motility, actual partial obstruction, reflex disturbances, 
presence of pain.

A review of medical evidence in this case reflects that at 
the time of examination in February 1997, the examiner 
provided an opinion that the veteran's health was not 
compromised as a result of the service-connected residuals of 
an abdominal stab wound with partial excision of small bowels 
with entro-enterostomy.  Additionally, there is no evidence 
of weight loss due to the abdominal disorder.  These findings 
are consistent with earlier medical evidence that is 
contemporaneous to the current claim.  Under 38 C.F.R. 
§ 4.114, DC 7328, "severe impairment of health objectively 
supported by examination findings including material weight 
loss" must be shown in order to warrant a 60 percent 
evaluation.  In determining the proper rating to be assigned 
for a given disability, the Board may only consider those 
factors which are included in the rating criteria provided by 
regulations for rating that disability.  To do otherwise 
would be error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 
628 (1992).  In short, the medical evidence does not support 
the criteria for a higher rating.  

The Board notes that the veteran has testified to his belief 
that his symptoms, including daily pain and bloating, justify 
an increased rating.  However, his competent testimony 
relative to his disorder is outweighed by the examination 
reports that simply do not show that the criteria that 
warrant a higher, 60 percent rating under DC 7328 are met.  

The Board does not find that ratings for adhesions are 
appropriate under DC 7301.  That is, the December 1994 upper 
GI series failed to demonstrate disturbance of motility, 
actual partial obstruction or reflex disturbances.  In the 
absence of such pathology, consideration of DC 7301 is not 
warranted.  38 C.F.R. § 4.114.   

The Board does note that the February 1997 VA examiner 
described the veteran's post-operative scar of the abdomen as 
causing discomfort and pain.  This finding is similar to that 
of the December 1995 examiner who also stated that the 
veteran's long midline scar over the abdomen was tender 
throughout the whole abdomen.  Additionally, in a March 1995 
statement, a private doctor indicated that the veteran 
continued to have pain in the vicinity of the scars from his 
previous surgeries.  

38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 and 7805 
(1999) pertain to scars.  A 10 percent evaluation is 
warranted for superficial, poorly nourished scars with 
repeated ulceration under Diagnostic Code 7803.  Diagnostic 
Code 7804 provides that a 10 percent disability evaluation is 
warranted for superficial scars that are tender and painful 
on objective demonstration.  Diagnostic Code 7805 otherwise 
provides that a rating for scars is based upon the limitation 
of function of the affected part.  38 C.F.R. § 4.118.  In the 
instant case, the reports of VA examinations are notable for 
evidence of observable scarring resulting in tenderness/pain.  
Such tenderness is not attributed to motion, but rather to 
the scar itself.  As such, the Board finds that the criteria 
for a separate 10 percent evaluation under Diagnostic 
Code 7804 are met.  38 C.F.R. § 4.14.



ORDER

An evaluation in excess of the currently assigned 40 percent 
for residuals of an abdominal stab wound with partial 
excision of small bowels with entro-enterostomy is denied.

A separate 10 percent evaluation for postoperative scar from 
abdominal surgery is granted, subject to the laws and 
regulations governing the payment of monetary awards.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals


